DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
This action is in response to the preliminary amendment filed 29 January 2021. Claims 39, 45 and 51 have been amended.    Claims 1-38 have been cancelled.  Claims 39-56 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 39-44 are a method, claims 45-50 are system and claim 51-56 is medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 39-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A:
Prong 1: Examiner points to claim 39, 45 ad 51 recite determining one or more context intents of a user based on contest aware usage preference related to a plurlity of software based on a determination of where the user is moving or stationary for mapping one or more of 
The mapping limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers the matching the context intent of user with the application in mind but for the recitation of generic computer components.  That is, other than reciting “by at least one processor “nothing in the claim precludes the determining step form practically being perform in the human mind.  For example, but for the “by at least one processor” language, the claim encompass the user mentally analyzing by users behaviors towards the usage of application.  This limitation is a mental process.  
Prong: 2 the claim recites one additional element: that a processor is used to perform both the determining and mapping steps and a user interface for allowing user to access . The processor in both steps and the user interface are recited at a high level of generality, i.e., as a generic processor for performing a generic computer function of processing data (the amount of use of each application, or the mapping of the application based on the determined amount of use). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract 

Step 2B: 
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.

Dependent claims 40, 46 and 52, these claims recite limitations that further define the abstract idea noted in claims 39, 45 and 51.  The claims do not contain any further additional elements Steps 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 41, 47 and 53, these claims recite limitations that further define the abstract idea noted in claims 39, 45 and 51.  The claims do not contain any further additional elements Steps 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 42, 48 and 54, these claims recite limitations that further define the abstract idea noted in claims 39, 45 and 51.  The claims do not contain any further additional elements Steps 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  
 
Dependent claims 43, 49 and 55, these claims recite limitations that further define the abstract idea noted in claims 39, 45 and 51.  The claims do not contain any further additional elements Steps 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  
Dependent claims 44, 50 and 56, these claims recite limitations that further define the abstract idea noted in claims 39, 45 and 51.  The claims do not contain any further additional elements Steps 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 40-44, 46-50 and 52-56 recite additional element of at least one processor and user interface.  This is considered insignificant extra-solution activity in that the processor is intended to determine and map information and user interface for providing information.  Even in combination, this additional elements do not integrate the abstract idea into a practical application.  Further in step, as noted above, this is considered well-understood, route convention activity nothing the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryngler et al (US Pub., No., 2003/0182394 A1) in view of Markovic et al  (US Pub., 2011/0175810 A1)

	With respect to claims 39, 45 and 51 Ryngler teaches a method, an apparatus and a non-transitory computer readable storage medium  carrying one or more sequences of one or more instructions which wen executed by one or more processors, cause an apparatus to perform at least, the method comprising:  
	determining, by at least one processor one or more context intents of a user based on context-aware usage preferences relating to executing one or more of a plurality of software applications by way of a user interface of user equipment for the user  (paragraphs [0011], discloses determine the situation and intent of the user.., paragraph [0012], discloses the user’s situation and intent for which a software application could then optimize the .. and paragraph [0049], discloses the information is provided to the Context Engine via for example an interface..) wherein the one or more context intents of the user includes a determination of whether the user is moving or stationary(paragraph [0042], disclose determining context include static sources such as user roles, user responsibilities .., user’s direction of travel, device being used .., user presences  or absence at a location [moving or stationary]..,and paragraph [0227], discloses user is driving  ).

Ryngler teaches the above elements including (paragraph [0080] and paragraph [0207], discloses present variations of context awareness maps for determining context aware information and producing context aware applications.   Nevertheless, Ryngler does not explicitly teach the corresponding awareness maps  is mapping one the one or more of plurality of software applications and one or more contexts with respect to the one or more context intents. 
	However, Markovic teach  mapping, by the at least one processor, the one or more of plurality of software applications and one or more contexts with respect to the one or more context intents (paragraphs [0098] and paragraph [0125], discloses intent to engage with specific to the application context, consider an application relating to yoga exercise, in  which case a sitting pose might signal [mapping] and  paragraph [0101], discloses associating  with a higher probability of an intent to engage with the application).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine context awareness maps for   determining context aware information and producing context aware applications of Ryngler with associating with a higher probability of an intent to engage with the application of Markovic in order to increase probability that a person intent to engage with the application (see Markovic, paragraph [0105]). 

(paragraph [0080] and paragraph [0207], discloses present variations of context awareness maps for determining context aware information and producing context aware applications). 
 	With respect to claims 41, 47 and 53 Ryngler in view of Markovic teaches elements of claims 40, 46 and 52  furthermore, Ryngler teaches the method further comprising: determining, by the at least one processor, a context-aware similarity, with respect to a given context, between a reference software application and at least one of the plurality of software applications based, at least in part, on the one or more  distributions(paragraph [0080] and paragraph [0207], discloses present variations of context awareness maps for determining context aware information and producing context aware applications). 
 	 With respect to claims 42,  48 and 54 Ryngler in view of Markovic teaches elements of claims 41, 47 and 53  furthermore, Ryngler teaches the method further comprising further comprising: determining, by the at least one processor, the context-aware recommendation of the at least one software application based, at least in part, on the context-aware similarity as determined with respect to the given context(paragraph [0080] and paragraph [0207], discloses present variations of context awareness maps for determining context aware information and producing context aware applications). 
 
 	With respect to claims  43, 49 and 55 Ryngler in view of Markovic teaches elements of claims 42 and 54  furthermore, Ryngler teaches the method further comprising further  (paragraph [0206], discloses recommended a process for logically partitioning and constructing scalable application require of business-critical deployment..). 
 With respect to claims 44, 50 and 56 Ryngler in view of Markovic teaches elements of claims 41, 47 and 53 furthermore, Ryngler teaches the method further comprising further comprising wherein the reference software application and at least one of the plurality of software applications are within different software application categories (paragraph [0206], discloses recommended a process for logically partitioning and constructing scalable application require of business-critical deployment..). 
Response to Arguments

Applicant's arguments of 35 U.S.C 101 rejections filed on 29 January 2021 with respect claims 39-56 have been fully considered but they are not persuasive.     Applicant argued that independent claims include concrete act regarding the determining of one or more context intent of a user based context-away usage preference renting to executing one or more of a plurality of softer.., is not persuasive.   In fact claim focused on determining by the processor one or more content intent based on content aware usage preference for intended used of executing a one or more software application, there is no concert acts
Furthermore, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Applicants’ arguments relating to the Bascom is misguided.  Bascom is an example of something that passed under step 2B.  The instant Application lacks installation of filtering tools at specific location remote from the end-user of Bascom which proved to the elements that was determined to be non-conventional and non-generic.  The Bascom is not applicable.


Applicant's arguments of 35 U.S.C 103(a) rejections filed on 29 January 2021 with respect claims 39-56 have been fully considered but they are not persuasive.  

Applicant argued that the examiner has not provided any factual evidence that there would be any obvious benefit in making such modification of Ryngler with Markovic is not persuasive.
The examiner provides the broadest reasonable interpretation in the light of application specification and interprets “determining, by at least one processor one or more context intents of a user based on context-aware usage preferences relating to executing one or more of a plurality of software applications  “ as disclose in  Ryngler in paragraph [0011], discloses determining the situation and intent of the user, and paragraph [0012], discloses the users’ situation and intent , for which a software application then optimize the effectiveness  of the application.   
 [0098] and paragraph [0125], discloses intent to engage with specific to the application context, consider an application relating to yoga exercise, in which case a sitting pose might signal [mapping].  
Therefore, the combination Ryngler and Markovic addressed the claimed limitation.  
Conclusion

The following prior arts are also considered:
Zeng et al (US Pub., 2014/0122507 A1) discloses an approach is proved for providing recombination to a user based on user’s role derived from the context information and an advance user profile. 
Madhok et al (US Pub., 2014/0188335 A1) discloses a system and method for providing an adaptive experience framework for an ambient intelligent environment are disclosed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682